Bassett, C. J.
(Charge.) Whenever the proper time by law comes about when the law presumes the debt paid, some things will take it out of the Statute, as a desire by a testator that all his just debts shall be paid — so any sort of acknowledgment. Nor is there any splitting of actions: if part is acknowledged the whole is taken out of the Statute; if one penny is proved, it will answer.
I am clear interest is left with you; you may or may not find interest; in 1 Vent. 65, 10 Mod., in assumpsit the jury have it in their power to give interest or not as damages. I know of no rule of equity that will prevent a man’s having interest when the sum is understood.
Verdict for the sum defendant confessed and interest thereon.